Title: To Alexander Hamilton from George Washington, 21 October 1794
From: Washington, George
To: Hamilton, Alexander


Hartley’s Tuesday Even⟨ing⟩21st. October 1794
Dear Sir,
From Colo. Mentges’ information, there are detachments of Militia a considerable distance in the rear; compose⟨d⟩ in part, of those whose march was designe⟨d⟩ to be arrested. He adds, many of them are illy clad. This being the case, it appears to me, that an expence, without an equivalent advantage, would result from bringing them forward; and that the cloaths which they must draw to fit them for service woul⟨d⟩ actually be thrown away.
Under this view of the matter, and a full persuation that the Army which is alr⟨ea⟩dy advanced, is more than competent to an⟨y⟩ opposition that can be given by the Insurgen⟨ts⟩ I request that you would advise with Governors Mifflin & Howell (after receiving the f⟨ul⟩lest information from Mentges) and cause all, which in your opinions cannot be up in time, all who are inadequately cloathed in the rear—and in a word, all who do not, upon mature consideration of circumstances appear to be essential to return, that the Country may not be unnecessarily burthened with the cloathing, pay and rations of them.
Open all letters of a public natu⟨re⟩ which may come to the army addressed to ⟨me⟩—and such as are in the Military line a⟨nd⟩ relating to the business you are upon, ⟨turn⟩ over to the Commanding General.
I am &ca. &ca.
Go: W⟨ashington⟩
Colo. Ham⟨ilton⟩
